 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   DON E. DAWSON,                                      Civil No. 3:18-CV-05284

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15
              Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision
16
     be REVERSED and REMANDED to the Commissioner for further administrative proceedings.
17
              On remand, the Appeals Council will direct the Administrative Law Judge to hold a de
18
     novo hearing, conduct a complete, new sequential evaluation of Dawson’s disability claim, and
19
     issue a new decision. The administrative law judge will ensure the Agency makes reasonable
20
     efforts to obtain records from the claimant’s primary care provider, Don Allison, M.D., in
21
     accordance with 20 C.F.R. § 404.1512(b); reevaluate the medical opinion evidence; as necessary,
22
     reassess the claimant’s maximum residual functional capacity; and if warranted by the expanded
23
     record, obtain supplemental vocational expert testimony to clarify the effect of the assessed

     Page 1         ORDER - [3:18-CV-05284]
 1
     limitations on the claimant’s ability to perform his past relevant work and other work in the
 2
     national economy. The parties agree that no specific aspect of the Commissioner’s final decision
 3
     is affirmed.
 4
              This Court hereby reverses the Commissioner’s decision under sentence four of 42 U.S.C.
 5
     § 405(g) with a remand of the case to the Commissioner for further administrative proceedings.
 6
     See Melkonyan v. Sullivan, 501 U.S. 89 (1991).
 7

 8            DATED this 29th day of October, 2018.

 9

10
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
11

12   Presented by:
13   s/ Joseph J. Langkamer
     JOSEPH J. LANGKAMER
14   Special Assistant U.S. Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
     Telephone: (206) 615-2212
17   Fax: (206) 615-2531
     joseph.langkamer@ssa.gov
18

19

20

21

22

23


     Page 2      ORDER - [3:18-CV-05284]
